     Case 2:19-cv-00146-TLN-DMC Document 27 Filed 09/15/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                 No. 2:19-cv-00146-TLN-DMC
12                        Plaintiff,
13            v.                                        ORDER
14    VIJAY BODUKMAN, et al.,
15                        Defendants.
16

17          Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

18   § 1983. The matter was referred to a United States Magistrate Judge pursuant to Eastern District

19   of California local rules.

20          On August 18, 2020, the Magistrate Judge filed findings and recommendations herein

21   which were served on the parties and which contained notice that the parties may file objections

22   within the time specified therein. Timely objections to the findings and recommendations have

23   been filed.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
     Case 2:19-cv-00146-TLN-DMC Document 27 Filed 09/15/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1.       The findings and recommendations filed August 18, 2020, are ADOPTED IN

 3   FULL;

 4           2.       This action is DISMISSED in its entirety without further leave to amend and with

 5   prejudice; and

 6           3.       The Clerk of the Court is directed to enter judgment and close the case.

 7   DATED: September 14, 2020

 8

 9

10
                                                                 Troy L. Nunley
11                                                               United States District Judge
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
